DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                    68 YACHT CLUB LAND TRUST,
                             Appellant,

                                    v.

    JPMORGAN CHASE BANK, N.A., MILAN DANIEL BOYANICH,
   COVERED BRIDGE CONDOMINIUM ASSOCIATION, INC., SCOTT
               GOLDSTEIN, and TONY TORRES,
                        Appellees.

                              No. 4D18-188

                              [June 14, 2018]

   Appeal of a non-final order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Donald W. Hafele, Judge; L.T. Case
No. 50-2012-CA-021709-XXXX-MB.

   Donna Greenspan Solomon of Solomon Appeals, Mediation &
Arbitration, Fort Lauderdale, for appellant.

   Elliot B. Kula, W. Aaron Daniel, and William D. Mueller of Kula &
Associates, P.A., Miami, for appellee, JPMorgan Chase Bank, N.A.

PER CURIAM.

   Affirmed.

GERBER, C.J., GROSS and LEVINE, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.